Stephens, J.
¶64 (concurring) — Between Justice Wiggins’s lead opinion, Chief Justice Madsen’s and Justice González’s concurring opinions, and Justice Chambers’s dissenting opinion, thousands of words have been written in this case. Only a fraction speak to the actual result: the court affirms Kirk Saintcalle’s conviction, finding no violation of equal protection under Batson v. Kentucky, 476 U.S. 79, 106 S. Ct. 1712, 90 L. Ed. 2d 69 (1986). I concur in this result.
¶65 I write separately to sound a note of restraint amidst the enthusiasm to craft a new solution to the problem of the discriminatory use of peremptory challenges during jury selection. The difficulties inherent in this area have long been recognized, but it is easier to name the problem than to solve it. See Jeffrey Beilin & Junichi P. Semitsu, Widening Batson’s Net to Ensnare More than the Unapologetically Bigoted or Painfully Unimaginative Attorney, 96 Cornell L. Rev. 1075, 1106-08 (2011) (surveying plans to reform the peremptory challenge, but noting most “are unlikely to resonate beyond the academy and particularly unlikely to resonate with legislatures who must implement any such reform proposal”); Peter J. Henning, Prosecutorial Misconduct and Constitutional Remedies, 77 Wash. U. L. Q. 713, 796 (1999) (admitting that reform in this area “is easier said than done”). Perhaps the reluctance of both the lead opinion and Justice González’s concurrence to adopt the solutions they suggest belies this concern.15
*66¶66 Before embracing any new solution, I think it is important to carefully consider our authority as a court sitting in review. We are not acting in our rule-making capacity. And, obviously it is not our role to legislate. We should not skim over the question of what is involved in changing the Batson standard (as Justice Wiggins favors), eliminating peremptory challenges entirely (as Justice González advocates), or exercising our inherent supervisory power to fashion rules to address “the pernicious effect of unconscious racism” (as Justice Chambers suggests). Dissent (Chambers, J.) at 119. Because the issue is entirely unbriefed, we are not adequately informed on all sides of the question. I offer a few observations that give me pause.
¶67 First, the rule announced in Batson is narrow, placing a constitutional limit on the exercise of peremptory challenges based on a finding of purposeful discrimination.16 Under controlling precedent from the United States Supreme Court, this is the reach of the federal equal protection clause to invalidate a party’s exercise of peremptory challenges, whether such challenges are authorized by statute or court rule or both. Justice Wiggins suggests that “our Batson analysis should reflect not only the Fourteenth Amendment’s equal protection guaranty but also the jury trial protections contained in article I, section 21 of our state’s constitution.” Lead opinion at 50.1 am unsure what this means, and no one has suggested that our state jury trial right requires restricting or eliminating the use of *67peremptory challenges. To the contrary, courts have consistently recognized peremptory challenges as integral to “assuring the selection of a qualified and unbiased jury.” Batson, 476 U.S. at 91; State v. Vreen, 99 Wn. App. 662, 666-68, 994 P.2d 905 (2000) (recognizing defendant’s exercise of for-cause and peremptory challenges as part of right to fair trial and impartial jury under federal Sixth Amendment and article I, sections 21 and 22 of our state constitution); State v. Rhone, 168 Wn.2d 645, 654, 229 P.3d 752 (2010) (noting Batson did not transform “a shield against discrimination into a sword cutting against the purpose of a peremptory challenge”). Thus, it may be as valid an argument to say that the state jury trial right enshrines peremptory challenges as to say it restricts them.
¶68 Second, the solutions proposed by both the lead opinion and Justice González’s concurrence go far beyond invalidating peremptory challenges that violate the equal protection rights of litigants and jurors recognized in Batson and its progeny. We should therefore at least acknowledge the existence of a subconstitutional “right” of litigants to participate in jury selection by exercising both for-cause and peremptory challenges. Justice González’s concurrence seems to assume that peremptory challenges are wholly within our purview to eliminate. But, we are not the only branch of government concerned with fairness and impartiality in jury trials. Among the statutes in play is RCW 2.36.080, which addresses jury selection and provides in relevant part:
(3) A citizen shall not be excluded from jury service in this state on account of race, color, religion, sex, national origin, or economic status.
(4) This section does not affect the right to peremptory challenges under RCW 4.44.130.
While the procedural mechanism for exercising juror challenges in criminal cases has largely moved from statute to court rule, the general provisions in chapter 2.36 RCW *68apply and the court rules in several instances incorporate or restate the statutory framework. See CrR 6.4. How we could deny a litigant a constitutionally valid exercise of peremptory challenges secured by statute or court rule is an unexamined question.
¶69 The most thorough discussion in Washington case law of what the “right” to peremptory challenges means is the Court of Appeals opinion in Vreen, 99 Wn. App. 662. At his trial, the defendant, Vreen, who is African-American, attempted to exercise a peremptory challenge to remove the sole African-American member of the jury pool. The State objected under Batson, and the court rejected Vreen’s stated race-neutral reason for the juror’s removal — that the juror was a pastor and retired serviceman and therefore of “an authoritarian mind-set.” Id. at 665-67. Vreen appealed his conviction, contesting the denial of his peremptory challenge. On appeal, the State conceded that the trial court erred in sustaining its Batson objection but argued that the erroneous denial of Vreen’s peremptory challenge did not require reversal in the absence of prejudice. Id. at 667-68. The Court of Appeals disagreed, noting that “the interplay of challenges for cause and peremptory challenges . . . assures [a] fair and impartial jury.” Id. at 668. It concluded that “[although the denial of a peremptory challenge may not be an issue of constitutional dimension, it is, nevertheless, an important right.” Id. Based on the violation of this right, the court granted Vreen a new trial. Id. at 671; accord State v. Bird, 136 Wn. App. 127, 133-34, 148 P.3d 1058 (2006) (following Vreen and granting new trial where defendant was wrongly denied peremptory challenge). I, for one, would like to know more about how the principles discussed in Vreen and similar cases inform our consideration of possible solutions to the problem of discrimination in jury selection.
¶70 As noted, my purpose today is to sound a note of restraint. We held to the Batson standard in Rhone, and we do so again today. I do not criticize my colleagues for *69embracing an opportunity to explore a thorny issue, but I believe there are better avenues than judicial opinions to do so.
C. Johnson and Fairhurst, JJ., concur with Stephens, J.

 It is also noteworthy that neither of these opinions would find a satisfactory solution to the discrimination problem in the rule proposed by the dissent in State v. Rhone, 168 Wn.2d 645, 659, 229 P.3d 752 (2010) (Alexander, J., dissenting). Under that rule, the Batson threshold of purposeful discrimination would remain *66and parties would retain the right to exercise peremptory challenges; however, the party proposing to strike “the only remaining minority member of the defendant’s cognizable racial group or the only remaining minority in the venire” would be required to provide a race-neutral reason for doing so. Id. at 663 (Alexander, J., dissenting).


 This is consistent with other areas of discrimination law, most notably employment law, from which the Batson three-part, burden-shifting analysis is drawn. See Batson, 476 U.S. at 94 n.18 (citing McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817, 36 L. Ed. 2d 668 (1973)); Furnco Constr. Corp. v. Waters, 438 U.S. 567, 577, 98 S. Ct. 2943, 57 L. Ed. 2d 957 (1978) (noting that the McDonnell Douglas framework “is merely a sensible, orderly way to evaluate the evidence in light of common experience as it bears on the critical question of discrimination”).